Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel CIT Group Inc. 1 CIT Drive Livingston, NJ 07039 Tel: 973-422-5858 Fax: 973-740-5595 john.sirico@cit.com Exhibit 5.1 February 12, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 5.050% Senior Notes due February 15, 2010 5.150% Senior Notes due February 15, 2012 5.800% Senior Notes due February 15, 2017 5.950% Senior Notes due February 15, 2022 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 5.050% Senior
